May 28, 2015




                                JUDGMENT

                The Fourteenth Court of Appeals
    RIVER OAKS L-M. INC. D/B/A WEST POINT LINCOLN MERCURY,
                             Appellant

NO. 14-14-00059-CV                         V.

                  VERONICA VINTON-DUARTE, Appellee
                   ________________________________

      This cause, an appeal from the judgment in favor of appellee, Veronica
Vinton-Duarte, signed November 25, 2013, was heard on the transcript of the
record. We have inspected the record and find error in the judgment. We therefore
REFORM the judgment of the court below as follows:

      The amount awarded to plaintiff, Veronica Vinton-Duarte against
      West Point is reduced from $739,623.88 to $625,197.87. Veronica
      Vinton-Duarte is awarded actual damages from West Point in the
      amount of $625,197.87. This amount consists of $560,814.00 of
      compensatory damages as awarded by the jury on the sexual
      harassment and retaliation claims, and prejudgment interest of
      $64,383.87 calculated from August 30, 2010 until November 24,
      2013. The compensatory damages reflect a reduction of $3,186.00, the
      amount awarded to West Point by the jury on its counterclaims, and a
      reduction of $125,000.00 due to the statutory damages cap provided
      by the Texas Labor Code.
       We order the judgment of the court below AFFIRMED except as modified
in this judgment.
We order that each party shall pay its costs by reason of this appeal.

We further order this decision certified below for observance.